Citation Nr: 0003730	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-20 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected chondromalacia of the right knee from June 
1, 1994, to November 30, 1997, on appeal from the initial 
grant of service connection.

2.  Entitlement to a compensable disability rating for 
service-connected chondromalacia of the left knee from June 
1, 1994, to November 30, 1997, on appeal from the initial 
grant of service connection.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia of the right 
knee from December 1, 1997, forward, on appeal from the 
initial grant of service connection.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia of the left knee 
from December 1, 1997, forward, on appeal from the initial 
grant of service connection.

5.  Entitlement to a compensable disability rating for 
service-connected degenerative disc disease of the lumbar 
spine from June 1, 1994, to November 30, 1997, on appeal from 
the initial grant of service connection.

6.  Entitlement to a disability rating in excess of 10 
percent for service-connected connected degenerative disc 
disease of the lumbar spine from December 1, 1997, forward, 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for chondromalacia of the right knee, 
chondromalacia of the left knee, and degenerative disc 
disease of the lumbar spine.  Each disability was assigned a 
noncompensable disability rating, effective from June 1, 
1994, the day following the veteran's separation from 
service.  In March 1999, the RO assigned 10 percent 
disability ratings for each disability, effective from 
December 1, 1997.

The case was previously before the Board in February 1997, 
when it was remanded for consideration of additional 
evidence.  The requested development was completed, and the 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1. The veteran's claims are plausible, and sufficient 
evidence for an equitable disposition of the veteran's claims 
has been obtained.

2.  From June 1, 1994, to November 30, 1997, the veteran's 
service-connected knee disabilities were manifested by 
subjective complaints of pain, essentially normal range of 
motion, and some crepitation on passive range of motion, with 
negative x-rays.

3.  From December 1, 1997, forward, the veteran's service-
connected knee disabilities were manifested by subjective 
complaints of pain; range of motion from 0 degrees of 
extension to 140 degrees of flexion bilaterally, with some 
discomfort on the posterior aspect of the right knee; a 
grinding sensation with McMurray's testing bilaterally; and 
tenderness to palpation over the area of the medial joint 
line of the left knee. 

4. From June 1, 1994, to November 30, 1997, the veteran's 
service-connected lumbar spine disability was manifested by 
subjective complaints of pain and essentially normal range of 
motion, with x-ray evidence of some narrowing at the L4-L5 
disc consistent with disc disease.

5.  From December 1, 1997, forward, the veteran's service-
connected lumbar spine disability was manifested by 
subjective complaints of pain, slightly decreased range of 
motion, and x-rays findings of some slight disc space 
narrowing at the L4-L5 consistent with disc disease.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  From June 1, 1994, to November 30, 1997, the criteria for 
a compensable disability evaluation for service-connected 
chondromalacia of the right and left knees, respectively, 
were not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1999).

3.  From December 1, 1997, forward, the criteria for a 
disability evaluation in excess of 10 percent for service-
connected chondromalacia of the right and left knees, 
respectively, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999).

4.  From June 1, 1994, to November 30, 1997, the criteria for 
a 10 percent disability evaluation, and not higher, for 
service-connected degenerative disc disease of the lumbar 
spine were met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).

5.  From December 1, 1997, forward, the criteria for a 
disability evaluation in excess of 10 percent for service-
connected degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran originally claimed entitlement to service 
connection for knee and back disabilities in 1994.  In 
conjunction with his claims, he was afforded a VA general 
medical examination in October 1994.  His complaints included 
recurrent pain in the knees and back.  The left knee hurt 
more than the right, on and off.  His carriage, gait and 
posture were normal.  Both knees revealed crepitation on 
passive range of motion.  There was no joint effusion or 
laxity.  Flexion was to 135 degrees and extension was to 0 
degrees.  The back did not reveal any muscle spasm or 
tenderness.  Range of motion of the lumbar spine was as 
follows:  forward flexion to 90 degrees; backward extension 
to 35 degrees; lateral flexion to 40 degrees; and rotation to 
35 degrees.  X-rays of the lumbar spine showed some narrowing 
at the L4-L5 disc consistent with disc disease; otherwise, 
normal.  No x-rays of the knees were conducted.  The examiner 
diagnosed, inter alia, degenerative joint disease of both 
knees and recurrent low back pain with probable degenerative 
joint disease at the lumbosacral spine.

The veteran was re-examined by VA in December 1994.  He 
reported difficulty with his knees for many years, aching.  
They had swollen at times but had not locked or given way.  
The veteran stated that it was very difficult to kneel or 
squat.  He took Motrin in the past for pain.  His back also 
bothered him off and on, i.e., trouble with pain.  On 
physical examination, the veteran's gait was normal.  There 
was normal range of motion of both knees with no swelling or 
tenderness.  There was also normal range of motion of the 
back without tenderness.  Straight leg raising test was 
negative.  The veteran had no trouble going from a sitting to 
a lying or from a lying to a sitting position.  Deep tendon 
reflexes were present.  No sensory loss was noted.  
Neurological examination was normal.  X-rays of the knees 
were essentially normal.  X-rays of the lumbar spine showed 
some narrowing at the L4-L5 disc consistent with disc 
disease; otherwise, essentially normal.  The examiner 
diagnosed chondromalacia of both knees and possible mild 
degenerative disc disease of the lumbosacral spine.    

In March 1995, the RO granted entitlement to service 
connection for chondromalacia of the right knee, 
chondromalacia of the left knee, and degenerative disc 
disease of the lumbar spine.  Each disability was assigned a 
noncompensable rating, effective from June 1, 1994, the day 
following the veteran's separation from service.  The veteran 
appealed the RO's decision to the Board.

Also associated with the claims folder are treatment records 
of the veteran from Tyndall Air Force Base, dated from 1995 
to 1996.  The veteran sought treatment for back and knee pain 
in May 1995.  He was on medication for pain.  Range of motion 
of the knee was normal, with no crepitation.  The knees were 
stable.  Deep tendon reflexes were normal.  Straight leg 
raising was negative.  The examiner's impression was 
degenerative arthritis of the knees and low back.  In June 
1995, the veteran was seen for similar complaints.  He denied 
any instability of the knees, but complained of tenderness of 
the knees on standing from stooping.  Examination of the back 
was negative.  The examiner's assessment was muscle spasms.

The veteran has also offered lay statements on appeal, 
including in his July 1995 substantive appeal.  He maintained 
that his back and knee conditions were worse than evaluated.  
He was reportedly unable to bend or squat without pain or 
discomfort.  When squatting, he needed assistance to stand.  
Prolonged walking, bending or squatting resulted in much pain 
and discomfort.  Concerning his back, he was unable to bend, 
turn or twist without pain or discomfort.  He was unable to 
lift anything other than light weight.  The veteran stated 
that his knee and back disabilities interfered with 
employment.

On VA joints examination in December 1997, the veteran 
complained of recurrent episodes of lower back pain with 
prolonged bending or any twisting-type activities.  He 
described intermittent shooting pain into the mid-aspect of 
the right posterior thigh region.  No bowel or bladder 
incontinence was noted.  The veteran further stated that his 
knees were his most symptomatic area.  He was able to walk 
normally but prolonged periods of weight bearing caused 
rather significant increased pain in both knees.  He reported 
occasional swelling of the left knee and no swelling on the 
right.  He worked as a desk clerk and had to be on his feet 
for several hours during his shift.  He stated that after 
coming home and going to bed, he had significant pain in both 
knees.  He also stated that lying on either side with his 
knees touching caused increased knee pain.  He previously 
took Motrin but recently changed to Day-Pro.  The veteran 
stated that he had recent x-rays of his knees at Tyndall Air 
Force Base, and he was going to attempt to obtain them.  

On physical examination, the veteran moved about the room 
with an unremarkable gait.  Concerning the back, he was able 
to stand erect.  No spasm or tenderness was noted.  Forward 
flexion of the lumbar spine was to 75 degrees and backward 
extension was to 30 degrees, with slight discomfort on 
extremes of motion.  The right knee had range of motion from 
0 degrees of extension to 140 degrees of flexion, with some 
discomfort on the posterior aspect of the knee.  No redness, 
heat, swelling, tenderness, or ligamentous instability was 
noted.  There was a grinding sensation with McMurray's 
testing.  With respect to the left knee, the veteran had 
range of motion from 0 degrees of extension to 140 degrees of 
flexion.  No redness, heat, swelling or ligamentous 
instability was noted.  There was tenderness to palpation 
over the area of the medial joint line.  Again, there was a 
grinding sensation with McMurray's testing.  The veteran was 
able to heel and toe walk.  He was also able to squat and 
arise again with some popping of the knees noted.  Reflexes 
and sensation were intact in the lower extremities.  X-rays 
of the lumbar spine showed some slight disc space narrowing 
at the L4-L5 which could indicate disc disease; otherwise, 
normal.

Review of the claims folder reveals that the veteran did not 
provide x-rays from his knees taken at Tyndall Air Force Base 
to the Biloxi VAMC.  The RO also wrote to the veteran in 
March 1998 and asked that he submit the x-rays to the RO.  He 
did not respond.

In a March 1999 rating decision, the RO granted increased 
disability ratings of 10 percent for service-connected 
chondromalacia of the right knee, chondromalacia of the left 
knee, and degenerative disc disease of the lumbar spine, 
respectively.  The 10 percent disability ratings were 
assigned effective from December 1, 1997, the date of the 
veteran's VA examination.  



II.  Legal analysis

A.  General 

The veteran appealed the initial assignments by the RO of the 
disability ratings for his service-connected knee and back 
disabilities.  Accordingly, his claims for initial ratings in 
excess of 0 percent from June 1, 1994, to November 30, 1997, 
and in excess of 10 percent from December 1, 1997, forward 
for his service-connected disabilities are well-grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disabilities 
properly.  The veteran was requested to provide his recent 
knee x-rays from Tyndall Air Force Base, but he failed to 
respond.  The duty to assist is not a one-way street, and, if 
an appellant wishes help, he cannot passively wait for it 
while withholding information that is essential to obtaining 
evidence necessary to deciding his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

This appeal being from the initial rating assigned to 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grants of service connection rendered the March 1995 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluations.  

Before the Board may execute a staged rating of the 
appellant's disability, it must be determined that there is 
no prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria to be applied 
are the same, and as the RO specifically considered and 
assigned staged ratings, the Board finds no prejudice to the 
veteran in considering the issues as one of entitlement to 
higher ratings on appeal from the initial grants of service 
connection.

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issues on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disabilities.  
It would be pointless to remand the veteran's claim in order 
to instruct the RO to issue a supplemental statement of the 
case that correctly identified the issues on appeal.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

As noted above, in Fenderson the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) held that "staged" ratings could 
be assigned for separate periods of time based on facts 
found.  Nevertheless, where the veteran files a claim for 
service connection for a disability incurred in service, the 
degree of disability that is contemporaneous with the claim 
shall be considered in assigning the initial disability 
rating and not the degree of disability manifested in service 
many years earlier.  Moreover, unlike awards for increased 
disability ratings, there is no mechanism for awarding an 
initial disability rating earlier than the effective date of 
the award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In this case, the RO 
awarded service connection for knee and back disabilities 
effective from June 1, 1994, and the Board will consider the 
evidence of record since that time in evaluating the 
veteran's claims.  


B.  Chondromalacia of the knees

The applicable rating criteria for the knee and the leg are 
as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of: 
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (1999).

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

The veteran's knee disabilities are rated pursuant to 
Diagnostic Code 5257, under which the rating depends upon the 
degree of recurrent subluxation or lateral instability.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  

In this case, examiners have diagnosed the veteran as having 
degenerative joint disease of the knees; however the 
diagnoses were rendered without review of x-rays, and  x-rays 
of the veteran's knees have been normal.  See Cross v. 
Derwinski, 2 Vet. App. 150, 153 (1992) (diagnosis of 
traumatic arthritis in hands accompanied by x-rays showing no 
abnormality).  Accordingly, consideration of a separate 
disability rating under diagnostic code 5003 is not 
warranted.  

The veteran has demonstrated no ankylosis, dislocated or 
removed cartilage, impairment of the tibia or fibula or genu 
recurvatum of the knees.  Therefore, Diagnostic Codes 5656, 
5258, 5259, 5262 and 5263 are not applicable in this case. 


1.  Rating from June 1, 1994, to November 30, 1997

As noted above, a rating greater than 0 percent is available 
under Diagnostic Code 5257 for slight, moderate or severe 
recurrent subluxation or lateral instability of the knee.  
However, on VA examination in October 1994, there was no 
laxity of the knees.  The veteran denied any giving way of 
the knees on VA examination in December 1994.  The knees were 
also stable on examination at Tyndall Air Force Base in May 
1995.  The veteran again denied any instability of the knees 
in June 1995.  Accordingly, a compensable rating was not 
warranted under diagnostic code 5257, as slight subluxation 
or lateral instability of the knees was not demonstrated at 
any time.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  However, this does not apply because 
Diagnostic Code 5257 is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board has also considered the applicability of the 
limitation of motion codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-5261 (1999).  Range of motion of the knees, in 
degrees, as tested in October and December 1994 and May 1995, 
reflected a degree of impairment under the rating schedule 
that does not meet the criteria for even a noncompensable 
disability rating under the limitation of motion codes.  The 
veteran had range of motion of the knees from 0 degrees of 
extension to 135 degrees of flexion and/or normal range of 
motion.  Therefore, a compensable disability rating under the 
limitation of motion codes is not warranted for the period 
prior to December 1, 1997.  The medical evidence of record 
provides a consistent history of painful knee motion, but the 
extent of the veteran's complaints of pain has not been 
supported by clinical findings.  X-rays of the knee were 
normal in December 1994 and there was no swelling or 
tenderness of the knees.  The only abnormal finding consisted 
of some crepitation on passive range of motion in October 
1994.  This finding, without more, does not warrant a 
compensable disability evaluation.  38 C.F.R. §§ 4.40, 4.45 
(1999); see also Deluca v. Brown, 8 Vet. App. 202 (1996).  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule in this case does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1996). 

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to a compensable disability 
rating from June 1, 1994, to November 30, 1997, for the 
veteran's service-connected chondromalacia of the right and 
left knees, respectively.  Consequently, the benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107(b) is not for 
application in this case as the evidence for and against the 
claim is clearly not in equipoise.  Cf. Williams (Willie) v. 
Brown, 4 Vet. App. 270, 273-74 (1993) (citing Gilbert, supra, 
1 Vet. App. at 54, the Court found "significant" evidence 
in support of veteran's claim).  


2.  Rating from December 1, 1997, forward

The medical evidence dated subsequent to November 30, 1997, 
does not contain evidence of moderate recurrent subluxation 
or lateral instability of the knees to warrant a disability 
rating in excess of 10 percent for the veteran's service-
connected knee disabilities under Diagnostic Code 5257.  On 
VA examination in December 1997, there was no ligamentous 
instability of the knees. 

Further, range of motion of the veteran's knees, in degrees, 
as tested on VA examination in December 1997, reflected a 
degree of impairment under the rating schedule that does not 
meet the criteria for a noncompensable disability rating if 
rated under the limitation of motion codes.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5261 (1999).  The veteran had 
range of motion of the knees from 0 degrees of extension to 
140 degrees of flexion.  In order to warrant a noncompensable 
disability evaluation under the range of motion codes, 
flexion would have to be limited to 60 degrees or extension 
would have to be limited to 5 degrees, which was not the 
case.

The Board finds that the medical evidence was quite detailed 
in its description of the impairment caused by the veteran's 
service-connected knee disabilities and took into 
consideration criteria included in 38 C.F.R. §§ 4.40, 4.45 as 
the Court has ruled must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 8 Vet. App. 
202, 206-08 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  For 
example, in the December 1997 VA examination report, the 
examiner provided measurements of range of motion, and noted 
the veteran's history of knee pain.  Thus, the examiner took 
account of any functional loss due to pain.  Moreover, the 
examiner noted discomfort on the posterior aspect of the right 
knee on range of motion.  On the left knee, there was 
tenderness to palpation over the medial joint line. 
Regardless, any such impairment is contemplated by the 
assignment of the 10 percent disability ratings.  As noted 
above, range of motion of the veteran's knees does not meet 
the criteria for a noncompensable disability rating under the 
diagnostic codes 5260 and 5261.  It appears that the currently 
assigned 10 percent disability rating is assigned to 
compensate the veteran for his complaints of pain.  See VA 
rating decision, dated March 20, 1999.  Any pain affecting 
function of the knees is not shown to a degree beyond that 
contemplated by the current schedular evaluation assigned to 
these disabilities, as reflected by the medical findings of 
record which do not meet the criteria for a 0 percent 
schedular evaluation.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, the rating schedule in this case does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1996). 

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 10 percent from December 1, 1997, forward for the 
veteran's service-connected chondromalacia of the right and 
left knees, respectively.  Consequently, the benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107(b) is not for 
application in this case as the evidence for and against the 
claim is clearly not in equipoise.   


C.  Degenerative disc disease of the lumbar spine

The applicable rating criteria for the spine are as follows:

Diagnostic Code 5285 Vertebra, fracture of, residuals: 

  With cord involvement, bedridden, or requiring long leg 
braces .............. 100 
  Without cord involvement; abnormal mobility requiring neck 
brace 
  (jury mast) 
........................................................................................ 60 
  In other cases rate in accordance with definite limited 
motion or muscle 
  spasms, adding 10 percent for demonstrable deformity of 
vertebral body. 

Diagnostic Code 5286 Spine, complete bony fixation 
(ankylosis) of:

  Unfavorable angle, with marked deformity and involvement of 
major 
  joints (Marie-Strumpell type) or without other joint 
involvement 
  (Bechterew type) 
............................................................................... 100 
  Favorable 
angle................................................................................
.... 60 

Diagnostic Code 5289  Spine, ankylosis of, lumbar:  
  
  
Unfavorable............................................................................
.............. 50 
  
Favorable................................................................
............................. 40 

Diagnostic Code 5292 Spine, limitation of motion of, lumbar:   

Severe 
...........................................................................................
....... 40 
Moderate 
.................................................................................
.............. 20 
Slight 
...........................................................................................
......... 10 

Diagnostic Code 5293 Intervertebral disc syndrome

  Pronounced; with persistent symptoms compatible with 
sciatic neuropathy 
  with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, 
  or other neurological findings appropriate to site of 
diseased disc, little 
  intermittent relief 
...............................................................................
..... 60 
  Severe; recurring attacks, with intermittent relief 
................................... 40 
  Moderate; recurring attacks 
................................................................. 20
  Mild 
.............................................................................
...................... 10 
  Postoperative, cured 
.............................................................................. 0 

Diagnostic Code 5295 Lumbosacral strain

  Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's 
  sign, marked limitation of forward bending in standing 
position, loss of 
  lateral motion with osteo- arthritic changes, or narrowing 
or irregularity of 
  joint space, or some of the above with abnormal mobility on 
  forced  motion 
.............................................................................
......... 40
  With muscle spasm on extreme forward bending, loss of 
lateral spine 
  motion, unilateral, in standing position 
............................................... 20
  With characteristic pain on motion 
........................................................ 10 
  With slight subjective symptoms only 
.................................................... 0  

The veteran's low back disorder is rated pursuant diagnostic 
codes 5292 and 5293, for limitation of motion of the spine 
and for intervertebral disc syndrome.  Since there is no 
evidence of complete bony fixation of the spine, ankylosis of 
the lumbar spine or residuals of a fractured vertebra, 
diagnostic codes 5285, 5286 and 5289 are not applicable.

While the Board will consider the veteran's low back 
disability under diagnostic codes 5292, 5293 and 5295, 
separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (July 1, 1997) (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.) Diagnostic code 5293 specifically 
encompasses loss of range of motion, so that additional 
ratings for painful or limited motion of the lumbar spine 
would constitute pyramiding, or compensating twice for the 
same disability.  VAOPGCPREC 36-97 (December 12, 1997).  
However, the Board will address the rating criteria of each 
of these diagnostic codes, all of which apply to the symptoms 
of the veteran's low back disability, to ensure that the 
veteran's disability receives the highest applicable rating.


1.  Rating from June 1, 1994, to November 30, 1997

A rating greater than 0 percent is available under diagnostic 
code 5292 where there is slight limitation of motion of the 
lumbar spine.  On VA examination in October 1994, range of 
motion of the lumbar spine was essentially normal, i.e., 
forward flexion to 90 degrees; backward extension to 35 
degrees; lateral flexion to 40 degrees; and rotation to 35 
degrees.  Range of motion of the lumbar spine was normal on 
VA examination in December 1994.  Accordingly, the medical 
evidence does not show that the veteran has a slight decrease 
in range of motion, and a compensable disability rating is 
not warranted under diagnostic code 5292.  

With respect to diagnostic code 5293, physical examination 
revealed essentially no neurological deficit.  Neurological 
findings were normal on examinations in December 1994 and May 
1995.  Deep tendon reflexes were normal and there was no 
sensory loss.  Straight leg raising was also negative.  There 
was no evidence of radiculopathy.  Therefore, the Board finds 
that the medical evidence did not demonstrate that the 
veteran's low back disorder was manifested by symptomatology 
reflecting mild disability pursuant to diagnostic code 5293, 
and a rating in excess of 0 percent is not warranted.

The Board has also considered assigning the veteran a 
compensable disability evaluation under diagnostic code 5295.  
The Board concludes that the complaints of pain on motion are 
sufficiently supported by objective findings to warrant a 10 
percent rating for characteristic pain on motion in this case 
for the veteran's service-connected lumbar spine disability.  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1996).  
The October 1994 VA examiner specifically included pain in 
the diagnosis of the veteran's lumbar spine disorder.  The 
December 1994 VA examiner also described in detail the 
veteran's complaints of pain, including with activity.  More 
importantly, the veteran's complaints of pain were supported 
by the x-ray evidence, which showed narrowing of the L4-L5 
disc space consistent with disc disease.  

Although there was a diagnosis of muscle spasm on examination 
at Tyndall Air Force Base in June 1995, the assessment was 
not supported by the findings on examination, which were 
entirely negative.  There have also been no findings of loss 
of lateral spine motion, unilateral, in a standing position.  
Therefore, the Board concludes that a rating higher than 10 
percent under diagnostic code 5295 is not warranted in this 
case.  The manifestations shown by the evidence to result 
from the veteran's service-connected low back disorder are 
deemed to be adequately compensated by the 10 percent rating.  


2.  Rating from December 1, 1997 forward

On VA joints examination in December 1997, the veteran had 
forward flexion of the lumbar spine to 75 degrees and 
backward extension to 30 degrees.  Accordingly, the medical 
evidence does show that the veteran has a slight decrease in 
range of motion.  However, the evidence does not show that 
motion is moderately limited to support a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5292.

With respect to diagnostic code 5293, neurological 
examination was essentially normal.  Reflexes and sensation 
were intact in the lower extremities.  X-rays of the lumbar 
spine showed only some slight disc space narrowing at L4-L5.  
Therefore, the Board finds that the medical evidence does not 
demonstrate that the veteran's low back disorder is currently 
manifested by symptomatology reflecting moderate disability 
pursuant to diagnostic code 5293.

The Board has also considered assigning the veteran an 
increased disability evaluation under diagnostic code 5295; 
however, the veteran was recently able to forward flex to 75 
degrees with no spasm or tenderness noted.  There is no 
medical evidence showing muscle spasm on extreme forward 
bending or any appreciable loss of lateral spine motion so as 
to warrant a 20 percent rating for lumbosacral strain. 

Therefore, the manifestations shown by the evidence to result 
from the veteran's service-connected low back disorder are 
deemed to be adequately compensated by the 10 percent rating.  
The December 1997 VA examination adequately described the 
degree of functional loss due to pain in that range of motion 
was measured with objective manifestations of pain in mind.  
Indeed, the VA examiner noted that range of motion of the 
spine was accomplished with slight discomfort on extremes.  
38 C.F.R. § 4.40, 4.45 (1999).  It is the opinion of the 
Board that the record contains adequate descriptions of 
pathology and functional loss due to pain.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  While the veteran has indicated 
that he has pain on increased activities, the December 1997 
VA examination evaluated the objective manifestations of 
pain, and there is no basis for a higher rating in light of 
that examination.  The degree of pain that the veteran 
experiences has not been shown to interfere with the 
functioning of the low back to more than a mild extent.  
38 C.F.R. § 4.10 (1999).  The December 1997 VA examiner noted 
that the veteran moved about the room with an unremarkable 
gait and was able to stand erect. 

Accordingly, for the reasons discussed above, it is the 
Board's opinion that the 10 percent disability rating for the 
veteran's low back disability adequately reflects the level 
of impairment pursuant to the schedular criteria.  The 
preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for service-
connected degenerative disc disease of the lumbar spine.



ORDER

Entitlement to a compensable disability rating for service-
connected chondromalacia of the right knee from June 1, 1994, 
to November 30, 1997, on appeal from the initial grant of 
service connection, is denied.

Entitlement to a compensable disability rating for service-
connected chondromalacia of the left knee from June 1, 1994, 
to November 30, 1997, on appeal from the initial grant of 
service connection, is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected chondromalacia of the right knee from 
December 1, 1997, forward, on appeal from the initial grant 
of service connection, is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected chondromalacia of the left knee from 
December 1, 1997, forward, on appeal from the initial grant 
of service connection, is denied.

Entitlement to a 10 percent disability rating, and not 
higher, for service-connected degenerative disc disease of 
the lumbar spine from June 1, 1994, to November 30, 1997, on 
appeal from the initial grant of service connection, is 
granted subject to the criteria which govern the payment of 
monetary awards.
 
Entitlement to a disability rating in excess of 10 percent 
for service-connected connected degenerative disc disease of 
the lumbar spine from December 1, 1997, forward, on appeal 
from the initial grant of service connection, is denied


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

